UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 95-5298



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

         versus

CHARLES A. PEARSON,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Joseph F. Anderson, Jr., District
Judge. (CR-94-576)


Submitted:   March 21, 1996                 Decided:   April 2, 1996


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


John A. O'Leary, Columbia, South Carolina, for Appellant. Sean
Kittrell, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        After a thorough Fed. R. Crim. P. 11 hearing, Charles Pearson

pled guilty to armed bank robbery, 18 U.S.C. § 2113(a), (d) (1988),

possession of a firearm as a convicted felon, 18 U.S.C.A. §§
922(g), 924(e) (West Supp. 1995), and carrying a firearm in

relation to a crime of violence, 18 U.S.C.A. § 924(c) (West Supp.

1995). Based on his three prior convictions for violent felonies,

Appellant was sentenced as armed career criminal under § 924(e) and

USSG § 4B1.4.1 He received concurrent sentences of 327 months2 on
the armed robbery and felon-in-possession counts, and a five year

consecutive sentence for his conviction under § 924(c). His attor-

ney has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), raising one issue but stating that, in his view,

there are no meritorious grounds for appeal. Appellant has not
filed a supplemental brief although he was advised of his right to

do so. Finding no error, we affirm.

        In the Anders brief, Pearson's attorney questions the district

court's imposition of a consecutive sentence on the § 924(c) count.
However, this consecutive sentence is required by statute. 18




    1
     United States Sentencing Commission, Guidelines Manual (Nov.
1995).
        2
      Because his instant offenses involved the use of a firearm
during a bank robbery, Appellant's offense level was thirty-four
and his criminal history category was VI. See USSG § 4B1.4(b)(3),
(c)(2). The applicable guidelines range for his armed robbery and
felon-in-possession counts, therefore, was 262 to 327 months. USSG
Ch.5, Pt.A.
                                   2
U.S.C.A. § 924(c). The district court had no choice but to impose

a consecutive sentence.

     In accordance with Anders, we have examined the entire record
in this case and find no meritorious issues for appeal. We there-

fore affirm the conviction and the sentence imposed. This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review. If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, counsel
may move in this court for leave to withdraw from representation.

Counsel's motion must state that a copy thereof was served on the

client.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                3